DETAILED ACTION
Status of Claims
In the response filed December 4, 2021, Applicant amended claims 1-4, 6, 8-14, 16-20, 22, and 23. Claim 24 was added.  Claims 1-24 are pending in the current application. 

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. First, Applicant asserts that the combination of references does not teach or suggest “determining, based on first metadata of the first rating request, whether a first rating satisfies parameters” because Davi discloses a match based on the content itself.  Examiner respectfully disagrees. Paragraph [0039] of Davi discloses, “The media content metadata 62 can specify multiple fields that enable the processor circuit 22 to compare the moderated media content item 66 with other media content items to determine whether there is a match indicating the same or similar media content item.” In this case, the content metadata is used for the comparison.  Second, Applicant asserts that the the combination of references does not teach or suggest “forwarding, from the analysis network, a different tag comprising a different link to a default creative having a different rating that satisfies the parameters, in response to determining that the first rating does not satisfy the parameters” because there is no default creative in Yang.  Examiner respectfully disagrees. Column 16, lines 36-49 of Yang discloses,  the advertising component 920 can insert advertisements near segments to be played based on the rating information. For example, the a video may include a stretch of segments that have a G rating and a short burst of segments having an R rating for violence. The advertising component can in turn apply low key G rated advertisements during or preceding the G rated stretch of segments and provide an advertisement rated R for violence following the R rated segments. It should be appreciated that a video can be dynamically provided by system 900 in multiple rating formats. Accordingly, advertisements can also be dynamically provided and interchanged with video based on the rating format in which the video is provided.”  A default creative is interpreted broadly as any creative that is appropriate for display according to the particular segment (see Applicant’s specification Paragraph [0050]).  In this case, an R-rated creative for an R-rated segments, then a G-rated creative for the G-rated 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-14, 17-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Davi et al. (US 2011/0078242 A1) in view of Yang (US 8,850,469 B1).

Regarding claims 1, 19, and 20, Davi discloses a computer-implemented method for delivering a creative, the computer implemented method comprising: 
receiving, at an analysis network and from a creative provider, a first tag comprising a first link to the creative to be displayed on a webpage to be displayed on a first device (Paragraph [0036]: FIG. 4A illustrates an example provider-initiated notification message 28 generated by the originating content provider 12c with respect to a media content item….A copy of the moderated media content item 66 can be attached to the notification message 28 for storage in the moderation database 16 and subsequent analysis by the processor circuit 22 in identifying matches with other media content items);
generating, at the analysis network and based on the first tag, a second tag comprising a second link to a first set of instructions comprising instructions to forward a first rating request (Paragraph [0030]: one of the notification-recommendation rules for the content provider 12c can specify that the processor circuit should generate and send a moderation server-initiated notification message 32 specifying a moderation recommendation for the content provider 12c, namely block access (i.e., remove access) to a specified media content item if one trusted site blocks the identified media content item, enabling the corresponding administrator to moderate the specified media content item based on following the moderation decision of the trusted site); 
forwarding, from the analysis network, the second tag (Paragraph [0030]);
determining, based on first metadata of the first rating request, whether a first rating satisfies parameters (Paragraph [0039]: The media content metadata 62 can specify multiple fields that enable the processor circuit 22 to compare the moderated media content item 66 with other media content items to determine whether there is a match indicating the same or similar media content item.).
Davi discloses the limitations above. Davi does not explicitly disclose:

Yang teaches:
forwarding, from the analysis network, a different tag comprising a different link to a default creative having a different rating that satisfies the parameters, in response to determining that the first rating does not satisfy the parameters (Column 16, lines 36-49: the advertising component 920 can insert advertisements near segments to be played based on the rating information. For example, the a video may include a stretch of segments that have a G rating and a short burst of segments having an R rating for violence. The advertising component can in turn apply low key G rated advertisements during or preceding the G rated stretch of segments and provide an advertisement rated R for violence following the R rated segments. It should be appreciated that a video can be dynamically provided by system 900 in multiple rating formats. Accordingly, advertisements can also be dynamically provided and interchanged with video based on the rating format in which the video is provided).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi to disclose forwarding, from the analysis network, a different tag comprising a different link to a default creative having a different rating that satisfies the parameters, in response to determining that the first rating does not satisfy the parameters as taught by Yang because it would have effectively improved the targeted content distribution to the user device.  Davi discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]). Using the system and method of distribution of video in multiple rating formats of Yang would improve media rating policies to signify the appropriate viewing audience for an advertisement (Yang Column 1, lines 15-17). 
Regarding claim 2, Davi discloses further comprising: 
receiving, at the analysis network, a first rating request comprising the first metadata corresponding to the webpage to be displayed on the first device (Paragraph [0039]), wherein: 

Regarding claim 3, Davi discloses further comprising: 
receiving, at the first device, a first rating request comprising the first metadata corresponding to the webpage to be displayed on the first device (Paragraph [0039]), wherein: 
determining whether the first rating satisfies the parameters comprises determining, at the first device, the first rating based on the first metadata of the first rating request (Paragraph [0039]).
Regarding claim 4, Davi does not explicitly disclose further comprising: 
wherein the first rating is determined to not satisfy the parameters based on a composite score, wherein the parameters relate to content, a URL, and a publisher of a webpage. 
Yang teaches:
wherein the first rating is determined to not satisfy the parameters based on a composite score, wherein the parameters relate to content, a URL, and a publisher of a webpage (Column 16, lines 36-41). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi to disclose the first rating is determined to not satisfy the parameters based on a composite score, wherein the parameters relate to content, a URL, and a publisher of a webpage as taught by Yang because it would have effectively improved the targeted content distribution to the user device.  Davi discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]). Using the system and method of distribution of video in multiple rating formats of Yang would improve media rating policies to signify the appropriate viewing audience for an advertisement (Yang Column 1, lines 15-17). 
Regarding claim 7, Davi discloses wherein the first metadata comprises a URL of the webpage (Paragraph [0039]).
Regarding claim 8, Davi discloses wherein the first metadata further comprises at least one of 
a container of the creative, a cookie from the first device, a placement location of the creative, an identifier of the creative, and a response time of the first rating request (Paragraph [0039]).
Regarding claim 9, Davi does not explicitly disclose wherein: 
the first rating is a first alphanumeric value, the parameters are alphanumeric value, and 

Yang teaches:
the first rating is a first alphanumeric value, the parameters are alphanumeric value (Column 16, lines 30-35: MPAA rating: G, PG-13, R etc.), and 
determining whether the first rating satisfies the parameters comprises comparing the first alphanumeric value of the first rating to the alphanumeric values of the parameters (Column 16, lines 15-18: Advertising component 920 matches advertisements to video as a function of the rating information respectively tagged).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi to disclose the first rating is a first alphanumeric value, the parameters are alphanumeric value, and determining whether the first rating satisfies the parameters comprises comparing the first alphanumeric value of the first rating to the alphanumeric values of the parameters as taught by Yang because it would have effectively improved the targeted content distribution to the user device.  Davi discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]). Using the system and method of distribution of video in multiple rating formats of Yang would improve media rating policies to signify the appropriate viewing audience for an advertisement (Yang Column 1, lines 15-17). 
Regarding claim 10, Davi does not explicitly disclose:
wherein comparing the first alphanumeric value of the first rating to the alphanumeric values of the parameters comprises determining that the first alphanumeric value of the first rating is equal to at least one of the alphanumeric values of the parameters.
Yang teaches:
wherein comparing the first alphanumeric value of the first rating to the alphanumeric values of the parameters comprises determining that the first alphanumeric value of the first rating is equal to at least one of the alphanumeric values of the parameters (Column 16, lines 29-32: According to this example, if 30 selection component selects to provide a video in G rating format, the advertising component 920 can apply advertisements targeted to children).
 
Regarding claim 11, Davi does not explicitly disclose:
 wherein comparing the first alphanumeric value of the first rating to the alphanumeric values of the parameters comprises determining that the first alphanumeric value of the first rating is less than at least one of the alphanumeric values of the parameters.
Yang teaches:
wherein comparing the first alphanumeric value of the first rating to the alphanumeric values of the parameters comprises determining that the first alphanumeric value of the first rating is less than at least one of the alphanumeric values of the parameters (Column 16, lines 39-45: the a video may 40 include a stretch of segments that have a G rating and a short burst of segments having an R rating for violence. The advertising component can in turn apply low key G rated advertisements during or preceding the G rated stretch of segments and provide an advertisement rated R for violence following the R rated segments.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi to disclose wherein comparing the first alphanumeric value of the first rating to the alphanumeric values of the parameters comprises determining that the first alphanumeric value of the first rating is less than at least one of the alphanumeric values of the parameters as taught by Yang because it would have effectively improved the targeted content distribution to the user device.  Davi discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]). Using the system and method of  
Regarding claim 12, Davi does not explicitly disclose:
 wherein comparing the first alphanumeric value of the first rating to the alphanumeric values of the parameters comprises determining that the first alphanumeric value of the first rating is greater than at least one of the alphanumeric values of the parameters.
Yang teaches:
wherein comparing the first alphanumeric value of the first rating to the alphanumeric values of the parameters comprises determining that the first alphanumeric value of the first rating is greater than at least one of the alphanumeric values of the parameters (Column 16, lines 39-45: the a video may 40 include a stretch of segments that have a G rating and a short burst of segments having an R rating for violence. The advertising component can in turn apply low key G rated advertisements during or preceding the G rated stretch of segments and provide an advertisement rated R for violence following the R rated segments.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi to disclose wherein comparing the first alphanumeric value of the first rating to the alphanumeric values of the parameters comprises determining that the first alphanumeric value of the first rating is greater than at least one of the alphanumeric values of the parameters as taught by Yang because it would have effectively improved the targeted content distribution to the user device.  Davi discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]).  Using the system and method of distribution of video in multiple rating formats of Yang would improve media rating policies to signify the appropriate viewing audience for an advertisement (Yang Column 1, lines 15-17). 
Regarding claim 13, Davi discloses wherein determining whether the first rating satisfies the parameters comprises determining that the webpage to be displayed on the first device does not include at least one unapproved keyword (Paragraphs [0039]).
Regarding claim 14, Davi discloses wherein determining whether the first rating satisfies the parameters comprises determining that the webpage to be displayed on the first device is from an approved domain or an approved Internet protocol (IP) address (Paragraph [0040]).
Regarding claim 17, Davi discloses wherein the second tag comprises a tag identifier corresponding to the first tag, the method further comprising: 
forwarding, based on the tag identifier, the first tag comprising the first link to the creative in response to determining that the first rating satisfies the parameters (Paragraph [0030]). 
Regarding claim 18, Davi discloses wherein forwarding the first tag comprising the first link to the creative in response to determining that the first rating satisfies the parameters comprises forwarding, from the analysis network to the first device, the first tag comprising the first link to the creative in response to the determination that the first rating satisfies the parameters (Paragraph [0039]).
Regarding claim 22, Davi discloses wherein the first device comprises a personal computing device, a mobile device, a kiosk terminal, or a Global Positioning System (GPS) device (Paragraph [0017]).
Regarding claim 23, Davi does not explicitly disclose:
 wherein determining whether the first rating satisfies the parameters is based on a machine learning model analyzing first metadata of the first rating request.
Yang teaches:
wherein determining whether the first rating satisfies the parameters is based on a machine learning model analyzing first metadata of the first rating request (Column 15, lines 15-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi to disclose wherein determining whether the first rating satisfies the parameters is based on a machine learning model analyzing first metadata of the first rating request as taught by Yang because it would have effectively improved the targeted content distribution to the user device.  Davi discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]). Using the system and method of distribution of video in multiple rating formats of Yang would improve media rating policies to signify the appropriate viewing audience for an advertisement (Yang Column 1, lines 15-17). 
Regarding claim 24, Davi does not explicitly disclose:
 wherein the first rating is in a form of an index that combines at least part of the first metadata and values calculated from the first metadata.
Yang teaches:
wherein the first rating is in a form of an index that combines at least part of the first metadata and values calculated from the first metadata (Column 11, lines 44-50)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi to disclose wherein the first rating is in a form of an index that combines at least part of the first metadata and values calculated from the first metadata as taught by Yang because it would have effectively improved the targeted content distribution to the user device.  Davi discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]). Using the system and method of distribution of video in multiple rating formats of Yang would improve media rating policies to signify the appropriate viewing audience for an advertisement (Yang Column 1, lines 15-17). 

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davi et al. (US 2011/0078242 A1) in view of Yang (US 8,850,469 B1) in further view of Anderson (US 2009/0094640 A1).
Regarding claim 5, Davi, in view of Yang, does not explicitly disclose:
 wherein the default creative comprises a public service announcement.
Anderson teaches:
wherein the default creative comprises a public service announcement (Paragraphs [0004]: advertiser-supported network programming, or content, is commonly mixed with informational content, or assets.  These assets commonly include advertisements, but they may also include associated programming, public service announcements, ad tags, and [0090]: The multicast scheduled network programming stream 806 may be interspersed with default assets to be delivered to any UED 812.sub.1-n for which targeting is not provided (e.g., nonparticipating UEDs or any UED for which the classification parameters match the targeting parameters of the default asset).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi, in view of Yang, to disclose the default creative comprises a public service announcement as taught by Anderson because it would have effectively improved the targeted content distribution to the user device.  Davi, in view of Yang, discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]).  Using the system and method of targeted advertising in unicast, multicast and hybrid distribution system contexts of Anderson would provide a means to allow asset providers to more accurately target assets to viewers of interest (Anderson Paragraph [0009]). 
Regarding claim 21, Davi, in view of Yang, does not explicitly disclose:
wherein the creative comprises an advertisement.
Anderson teaches:
wherein the creative comprises an advertisement (Paragraph [0004]: advertiser-supported network programming, or content, is commonly mixed with informational content, or assets.  These assets commonly include advertisements, but they may also include associated programming, public service announcements, ad tags).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi, in view of Yang, to disclose the creative comprises an advertisement as taught by Anderson because it would have effectively improved the targeted content distribution to the user device.  Davi, in view of Yang, discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]).  Using the system and method of targeted advertising in unicast, multicast and hybrid distribution system contexts of Anderson would provide a means to allow asset providers to more accurately target assets to viewers of interest (Anderson Paragraph [0009]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davi et al. (US 2011/0078242 A1) in view of Yang (US 8,850,469 B1) in further view of Kitts et al. (US 2008/0281606 A1). 

Regarding claim 6, Davi does not explicitly disclose:
 wherein determining whether the first rating satisfies the parameters is based on the first rating request, and wherein the parameter further relate to a determination of whether the first rating request is based on non-human traffic.
Kitts teaches:
wherein determining whether the first rating satisfies the parameters is based on the first rating request, and wherein the parameter further relate to a determination of whether the first rating request is based on non-human traffic (Fig. 9; Paragraph [0069]: presenting an advertisement or an antivirus warning e.g., utilizing advertisement delivery module 230 of FIG. 2, in accordance with an embodiment of the present invention. As indicated at blocks 910 and 920, respectively, upon receiving the rate of presentation and the score, the likelihood that a robotic user made the request is determined. For instance, if it is determined that the requesting user is likely a robotic user, then presentation of advertisements is largely suppressed with the exception of virus cleaner advertisements as discussed above. This is indicated at block 930. But if it is determined that the requesting user is likely not a robotic user, then one or more advertisements to deliver for presentation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi, in view of Yang, to disclose d wherein determining whether the first rating satisfies the parameters is based on the first rating request, and wherein the parameter further relate to a determination of whether the first rating request is based on non-human traffic as taught by Ktts because it would have effectively improved the targeted content distribution to the user device.  Davi, in view of Yang, discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]).  Using the system and .


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davi et al. (US 2011/0078242 A1) in view of Yang (US 8,850,469 B1) in further view of Robert et al. (US 2012/0265609 A1). 

Regarding claim 15, Davi, in view of Yang, does not explicitly disclose:
 wherein the second tag comprises a JavaScript tag.
Robert teaches:
wherein the second tag comprises a JavaScript tag (Paragraph [0046]: JavaScript or Java programs).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi, in view of Yang, to disclose the second tag comprises a JavaScript tag as taught by Robert because it would have effectively improved the targeted content distribution to the user device.  Davi, in view of Yang, discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]). Using the authenticated advertisement platform of Robert would enable advertisers to effectively manage and control where their advertisements appear (Roberts Paragraph [0004]). 
Regarding claim 16, Davi, in view of Yang, does not explicitly disclose:
wherein determining whether the first rating satisfies the parameters comprises determining that the first link to the creative to be displayed on the webpage was previously forwarded to a second device displaying the same webpage, wherein the second device is different from the first device.
Robert teaches:
wherein determining whether the first rating satisfies the parameters comprises determining that the first link to the creative to be displayed on the webpage was previously forwarded to a second device displaying the same webpage, wherein the second device is different from the first device (Paragraph The method can further include: receiving at least one advertisement request from a second requestor that does not include a digital certificate; selecting an advertisement from a default set of advertisements; and providing the advertisement in an electronic form to the second requestor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi, in view of Yang, to disclose wherein determining whether the first rating satisfies the parameters comprises determining that the first link to the creative to be displayed on the webpage was previously forwarded to a second device displaying the same webpage, wherein the second device is different from the first device as taught by Robert because it would have effectively improved the targeted content distribution to the user device.  Davi, in view of Yang, discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]).  Using the authenticated advertisement platform of Robert would enable advertisers to effectively manage and control where their advertisements appear (Roberts Paragraph [0004]). 






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621